                       Case 2:17-cv-02401-WBS-EFB Document 117 Filed 09/25/19 Page 1 of 4

                   1    Philip J. Perry (CA Bar No. 148696)
                        Richard P. Bress (admitted pro hac vice)
                   2    Andrew D. Prins (admitted pro hac vice)
                        LATHAM & WATKINS LLP
                   3
                        555 Eleventh Street NW, Suite 1000
                   4    Washington, DC 20004
                        Tel: (202) 637-2200
                   5    philip.perry@lw.com
                        (additional counsel on signature page)
                   6

                   7                         UNITED STATES DISTRICT COURT

                   8                        EASTERN DISTRICT OF CALIFORNIA

                   9
                         NATIONAL ASSOCIATION OF WHEAT
              10         GROWERS; NATIONAL CORN GROWERS
                         ASSOCIATION; UNITED STATES               Civil Action No. 2:17-cv-
              11         DURUM GROWERS ASSOCIATION;               02401-WBS-EFB
                         WESTERN PLANT HEALTH
              12         ASSOCIATION; MISSOURI FARM               PLAINTIFFS’ NOTICE OF
                         BUREAU; IOWA SOYBEAN
                         ASSOCIATION; SOUTH DAKOTA AGRI-          MOTION AND MOTION FOR
              13
                         BUSINESS ASSOCIATION; NORTH              SUMMARY JUDGMENT
              14         DAKOTA GRAIN GROWERS
                         ASSOCIATION; MISSOURI CHAMBER            [Declarations of Jefferson
              15         OF COMMERCE AND INDUSTRY;                Jon Doggett, David Heering,
                         MONSANTO COMPANY; ASSOCIATED             Blake Hurst, Blake Inman,
              16         INDUSTRIES OF MISSOURI;                  Mark Jackson, Greg Kessel,
                         AGRIBUSINESS ASSOCIATION OF
                         IOWA; CROPLIFE AMERICA; AND              Mark Martinson, Ray
              17
                         AGRICULTURAL RETAILERS                   McCarty, Dan Mehan, Trent
              18         ASSOCIATION,                             Norris, Renee Pinel, Gordon
                                                                  Stoner, Dan Wogsland, and
              19                                Plaintiffs,       Kathy Zander filed and
                                                                  [Proposed] Order lodged
              20                    v.                            concurrently herewith]
              21         XAVIER BECERRA, IN HIS OFFICIAL
                         CAPACITY AS ATTORNEY GENERAL OF          Hearing:        Feb. 10, 2020
              22         THE STATE OF CALIFORNIA,                 Time:           1:30 p.m.
                                                                  Ctrm:           5
              23                                Defendant.
                                                                  The Honorable William B.
              24                                                  Shubb
              25                                                  Case Filed: Nov. 15, 2017
              26

              27

              28

                                                                             NOTICE OF MOTION AND MOTION FOR
ATTORNEYS AT LAW
                                                                                             SUMMARY JUDGMENT
                       Case 2:17-cv-02401-WBS-EFB Document 117 Filed 09/25/19 Page 2 of 4

                   1          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                   2          PLEASE TAKE NOTICE that on Monday, February 10, 2020, at

                   3    1:30 p.m., or as soon thereafter as counsel may be heard in

                   4    Courtroom 5 of the above titled Court, located in the United

                   5    States Courthouse at 501 I Street, Sacramento, CA 95814, before

                   6    the Honorable William B. Shubb, Plaintiffs will and hereby do

                   7    move the Court to enter summary judgment in Plaintiffs’ favor; to

                   8    declare that the Proposition 65 warning requirement for glyphosate

                   9    violates     the    First   Amendment;         and    to   convert       the    Court’s

              10        preliminary    injunction        to    a    permanent      injunction,         enjoining

              11        Defendant and his officers, employees, or agents, and all those

              12        in privity with those entities or individuals, from enforcing or

              13        threatening to enforce the warning requirement in Proposition 65

              14        with regard to glyphosate, including the requirement that any

              15        “person in the course of doing business” provide a “clear and

              16        reasonable     warning”     before         “expos[ing]      any    individual         to”

              17        glyphosate.    Cal. Health & Safety Code. § 25249.6.

              18              This Motion is made on the grounds stated in the Memorandum

              19        of Points and Authorities filed herewith.                         Proposition 65’s

              20        warning requirement, if allowed to come into effect, would coerce

              21        Plaintiffs     to    provide     a    cancer     “warning”        with    which      they

              22        vehemently disagree and that is contrary to the nearly unanimous

              23        worldwide scientific consensus that glyphosate does not pose a

              24        risk of cancer. As explained in detail in Plaintiffs’ Memorandum,

              25        the warning requirement violates the First Amendment to the United

              26        States Constitution’s protections against compelled speech.

              27              In   support     of   their          Motion,    Plaintiffs      rely      on    the

              28        accompanying        Memorandum        of     Points     and     Authorities;          the

                                                                                      NOTICE OF MOTION AND MOTION FOR
ATTORNEYS AT LAW
                                                                                                      SUMMARY JUDGMENT
                       Case 2:17-cv-02401-WBS-EFB Document 117 Filed 09/25/19 Page 3 of 4

                   1    Declarations of Jefferson Jon Doggett, David Heering, Blake Hurst,

                   2    Blake Inman, Mark Jackson, Greg Kessel, Mark Martinson, Ray

                   3    McCarty, Dan Mehan, Trent Norris, Renee Pinel, Gordon Stoner, Dan

                   4    Wogsland, and Kathy Zander, and the Exhibits attached thereto;

                   5    such oral argument that may be properly presented at or before

                   6    the time of the hearing; and upon any other matter the Court deems

                   7    proper.

                   8          Plaintiffs      anticipate   that       hearing   of     this    Motion      will

                   9    require   1   hour.      Plaintiffs   do      not   anticipate        calling      live

              10        witnesses.

              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
                                                                  2
                                                                                     NOTICE OF MOTION AND MOTION FOR
ATTORNEYS AT LAW
                                                                                                     SUMMARY JUDGMENT
                       Case 2:17-cv-02401-WBS-EFB Document 117 Filed 09/25/19 Page 4 of 4

                   1    Dated:   September 25, 2019         Respectfully submitted,

                   2                                       /s/    Philip J. Perry
                   3
                        Catherine L. Hanaway               Philip J. Perry (CA Bar No.
                   4    (admitted pro hac vice)            148696)
                        Matthew T. Schelp (admitted        Richard P. Bress (admitted pro hac
                   5    pro hac vice)                      vice)
                        Matthew P. Diehr (admitted         Andrew D. Prins (admitted pro hac
                   6    pro hac vice)                      vice)
                        Christopher C. Miles (CA Bar       Ryan S. Baasch (admitted pro hac
                   7    No. 268774)                        vice)
                        Natalie R. Holden (admitted        Nicholas L. Schlossman (admitted
                   8    pro hac vice)                      pro hac vice)
                        HUSCH BLACKWELL                    LATHAM & WATKINS LLP
                   9    The Plaza in Clayton               555 Eleventh Street NW
                        190 Carondelet Plaza Suite         Suite 1000
              10        600                                Washington, DC 20004
                        St Louis, Missouri 63105           Tel: (202) 637-2200
              11        Tel. (314) 480-1903                philip.perry@lw.com
                        catherine.hanaway@huschblackw
              12        ell.com                            Attorneys for Plaintiffs Monsanto
                                                           Company and CropLife America
              13        Attorneys for Plaintiffs
                        National Association of Wheat      Trenton H. Norris (CA Bar No.
              14        Growers, National Corn             164781)
                        Growers Association, United        ARNOLD & PORTER KAYE SCHOLER LLP
              15        States Durum Growers               Three Embarcadero Center
                        Association, Monsanto              10th Floor
              16        Company, Missouri Farm             San Francisco, CA 94111
                        Bureau, Iowa Soybean               Tel: (415) 471-3303
              17        Association, South Dakota
                        Agri-Business Association,         Attorney for Plaintiff Monsanto
              18        North Dakota Grain Growers         Company
                        Association, Missouri Chamber
              19        of Commerce and Industry,          Eliot Belilos (admitted pro hac
                        Agribusiness Association of        vice)
              20        Iowa, and Associated               Gary Baise (admitted pro hac vice)
                        Industries of Missouri             OLSSON FRANK WEEDA TERMAN MATZ PC
              21                                           600 New Hampshire Ave NW # 500
                        Ann M. Grottveit (CA Bar No.       Washington, DC 20037
              22        256349)                            Tel: (202) 789-1212
                        KAHN, SOARES & CONWAY, LLP         ebelilos@ofwlaw.com
              23        1415 L Street, Suite 400
                        Sacramento, CA 95814               Attorneys for Plaintiff
              24        Tel: (916) 448-3826                Agricultural Retailers Association
                        agrottveit@kscsacramento.com
              25
                        Attorney for Plaintiff
              26        Western Plant Health
                        Association
              27

              28
                                                              3
                                                                            NOTICE OF MOTION AND MOTION FOR
ATTORNEYS AT LAW
                                                                                            SUMMARY JUDGMENT
